Exhibit 99.1 Loan Group 1 Mortgage Rates(1) Mortgage Rate (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 5.000 1 $ 337,500.00 0.05 % 337,500.00 360 658 74.62 5.125 1 355,999.42 0.05 355,999.42 359 732 80.00 5.375 2 1,325,036.39 0.19 662,518.20 357 734 73.28 5.500 8 5,805,398.17 0.82 725,674.77 359 775 79.63 5.625 8 4,931,392.00 0.70 616,424.00 348 759 81.58 5.750 19 10,913,876.00 1.55 574,414.53 359 732 75.21 5.875 25 12,360,041.02 1.76 494,401.64 358 749 75.39 5.990 1 442,780.00 0.06 442,780.00 360 729 90.00 5.999 1 433,908.68 0.06 433,908.68 234 686 80.00 6.000 35 18,221,458.00 2.59 520,613.09 355 747 74.85 6.125 61 34,567,843.13 4.91 566,685.95 348 747 71.77 6.250 120 68,186,622.69 9.69 568,221.86 353 750 73.87 6.375 136 83,128,041.01 11.81 611,235.60 351 750 71.14 6.500 154 104,181,998.22 14.80 676,506.48 353 747 69.51 6.625 84 53,410,135.39 7.59 635,834.95 350 753 67.78 6.750 134 85,023,835.33 12.08 634,506.23 352 749 71.24 6.857 1 899,985.00 0.13 899,985.00 360 725 75.00 6.875 127 78,448,380.80 11.15 617,703.79 352 738 71.34 7.000 58 32,403,770.54 4.60 558,685.70 354 738 76.06 7.125 36 22,513,136.36 3.20 625,364.90 360 740 75.46 7.250 28 14,128,811.59 2.01 504,600.41 355 734 74.49 7.375 24 13,903,683.69 1.98 579,320.15 350 737 71.45 7.500 34 21,693,499.15 3.08 638,044.09 360 730 74.92 7.625 10 4,616,559.73 0.66 461,655.97 360 748 77.24 7.750 13 7,202,083.00 1.02 554,006.38 360 717 76.81 7.875 11 4,127,338.10 0.59 375,212.55 355 703 77.79 8.000 3 1,639,100.00 0.23 546,366.67 360 690 81.60 8.046 1 110,236.21 0.02 110,236.21 356 663 85.00 8.071 1 133,529.97 0.02 133,529.97 355 796 95.00 8.125 3 1,924,513.02 0.27 641,504.34 356 710 73.84 8.250 7 3,300,615.70 0.47 471,516.53 356 730 78.95 8.375 3 1,032,000.00 0.15 344,000.00 360 673 73.76 8.500 4 500,245.60 0.07 125,061.40 359 731 91.71 8.750 5 1,778,692.79 0.25 355,738.56 353 687 86.82 8.875 4 1,301,628.06 0.18 325,407.02 360 716 70.16 9.076 1 163,463.34 0.02 163,463.34 355 725 95.00 9.250 3 1,274,600.00 0.18 424,866.67 360 665 85.27 9.375 1 105,000.00 0.01 105,000.00 360 640 70.00 9.500 5 1,593,808.19 0.23 318,761.64 360 684 80.89 9.675 1 135,658.78 0.02 135,658.78 355 730 95.00 9.750 1 515,000.00 0.07 515,000.00 360 663 54.21 9.875 5 1,552,637.28 0.22 310,527.46 360 716 80.97 10.250 6 2,743,137.00 0.39 457,189.50 359 724 71.82 10.750 1 65,200.00 0.01 65,200.00 360 717 80.00 11.000 1 446,250.00 0.06 446,250.00 360 667 85.00 Total 1,188 $ 703,878,429.35 100.00 % (1) The lender acquired mortgage insurance mortgage loans are shown in the preceding table at themortgage rates net of interest premium charge by the related lenders. As of the cut-off date, the weighted average mortgage rate of the mortgage loans in loan group 1 (net of such premiums) was approximately 6.677% per annum. Without the adjustment, the weighted average mortgage rate of the mortgage loans in loan group 1 was approximately 6.688% per annum. 1 Current Mortgage Loan Principal Balances(1) Range of Current Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 0.01 – 50,000.00 7 $ 140,407.06 0.02 % 20,058.15 8.424 350 724 68.87 50,000.01 – 100,000.00 62 4,432,404.80 0.63 71,490.40 6.992 353 702 76.08 100,000.01 – 150,000.00 44 5,364,626.32 0.76 121,923.33 7.186 352 718 75.51 150,000.01 – 200,000.00 30 5,292,808.29 0.75 176,426.94 7.010 353 701 74.80 200,000.01 – 250,000.00 25 5,543,148.84 0.79 221,725.95 7.013 358 708 72.38 250,000.01 – 300,000.00 20 5,511,864.16 0.78 275,593.21 7.218 354 715 73.27 300,000.01 – 350,000.00 8 2,546,567.00 0.36 318,320.88 6.477 360 683 71.32 350,000.01 – 400,000.00 15 5,641,215.42 0.80 376,081.03 6.896 360 732 82.36 400,000.01 – 450,000.00 59 25,744,623.62 3.66 436,349.55 6.899 353 726 78.08 450,000.01 – 500,000.00 133 63,552,642.06 9.03 477,839.41 6.680 348 742 77.50 500,000.01 – 550,000.00 128 67,487,361.55 9.59 527,245.01 6.609 356 741 73.57 550,000.01 – 600,000.00 139 80,253,906.39 11.40 577,366.23 6.657 349 748 72.66 600,000.01 – 650,000.00 135 84,769,384.69 12.04 627,921.37 6.733 355 741 73.61 650,000.01 – 700,000.00 54 36,616,282.26 5.20 678,079.30 6.598 358 755 69.03 700,000.01 – 750,000.00 66 47,950,787.24 6.81 726,527.08 6.631 343 757 75.04 750,000.01 – 1,000,000.00 194 170,404,317.25 24.21 878,372.77 6.661 352 747 70.87 1,000,000.01 – 1,500,000.00 56 69,133,028.27 9.82 1,234,518.36 6.697 360 748 68.59 1,500,000.01 – 2,000,000.00 11 18,923,054.13 2.69 1,720,277.65 6.576 360 746 58.64 2,000,000.01 and Above 2 4,570,000.00 0.65 2,285,000.00 6.559 360 732 55.77 Total 1,188 $ 703,878,429.35 100.00 % (1) As of the cut-off date, the average current mortgage loan principal balance of the mortgage loans in loan group 1 was approximately $592,490. 2 FICO Credit Scores(1)(2) Range of FICO Credit Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 620 – 639 2 $ 227,603.58 0.03 % 113,801.79 8.750 357 635 95.00 640 – 659 48 14,579,668.09 2.07 303,743.09 7.018 347 648 69.02 660 – 679 80 32,265,863.25 4.58 403,323.29 6.967 341 669 76.00 680 – 699 90 44,581,982.89 6.33 495,355.37 6.990 347 689 74.49 700 – 719 163 98,861,938.53 14.05 606,514.96 6.749 354 709 71.98 720 and Above 805 513,361,373.01 72.93 637,715.99 6.622 354 763 72.00 Total 1,188 $ 703,878,429.35 100.00 % (1) As of the cut-off date, the weighted average FICO Credit Score of the mortgagors related to the mortgage loans in loan group 1 was approximately 744. (2) The FICO Credit Scores referenced in this table with respect to substantially all of the mortgage loans in loan group 1 were obtained from one or more credit reporting agencies in connection with the origination of such mortgage loan. Documentation Programs Type of Programs Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Full/Alternative 477 $ 279,453,425.23 39.70 % 585,856.24 6.616 353 739 73.73 Reduced 157 80,450,309.03 11.43 512,422.35 7.078 349 719 67.55 Preferred 541 341,199,993.89 48.47 630,683.91 6.655 354 754 72.32 Streamlined 13 2,774,701.20 0.39 213,438.55 6.526 337 696 60.28 Total 1,188 $ 703,878,429.35 100.00 % 3 Original Loan-to-Value Ratios(1)(2) Range of Original Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 50.00 and Below 73 $ 43,562,658.00 6.19 % 596,748.74 6.605 345 745 40.26 50.01 – 55.00 46 31,051,755.71 4.41 675,038.17 6.569 353 757 52.70 55.01 – 60.00 55 40,773,800.38 5.79 741,341.83 6.559 350 737 58.01 60.01 – 65.00 74 54,377,182.02 7.73 734,826.78 6.762 352 754 62.93 65.01 – 70.00 111 70,292,689.07 9.99 633,267.47 6.751 353 736 68.38 70.01 – 75.00 158 98,992,036.98 14.06 626,531.88 6.753 350 735 73.90 75.01 – 80.00 548 321,482,525.73 45.67 586,646.94 6.618 355 751 79.66 80.01 – 85.00 11 3,560,856.14 0.51 323,714.19 7.250 359 698 83.91 85.01 – 90.00 55 16,826,950.79 2.39 305,944.56 7.178 356 705 89.34 90.01 – 95.00 56 22,788,307.23 3.24 406,934.06 7.112 360 718 94.45 95.01 – 100.00 1 169,667.30 0.02 169,667.30 6.375 358 742 96.45 Total 1,188 $ 703,878,429.35 100.00 % (1) As of the cut-off date, the weighted average original Loan-to-Value Ratio of the mortgage loans in loan group 1 was approximately 72.29%. (2) Does not take into account any secondary financing on the mortgage loans that may exist at the time of origination. See the definition of Loan-to-Value Ratio under the heading “The Mortgage Pool” in this prospectus supplement. 4 Original Combined Loan-to-Value Ratios(1)(2) Range of Original Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 50.00 and Below 69 $ 39,945,408.40 5.68 % 578,918.96 6.603 346 743 39.59 50.01 – 55.00 41 28,208,816.49 4.01 688,019.91 6.585 352 757 52.44 55.01 – 60.00 51 36,960,239.60 5.25 724,710.58 6.570 349 738 57.87 60.01 – 65.00 63 45,576,091.80 6.47 723,430.03 6.763 351 748 62.75 65.01 – 70.00 104 64,517,690.07 9.17 620,362.40 6.722 352 741 67.62 70.01 – 75.00 139 85,487,228.93 12.15 615,016.04 6.756 351 736 73.13 75.01 – 80.00 366 223,844,832.92 31.80 611,597.90 6.669 353 750 78.82 80.01 – 85.00 38 22,744,547.44 3.23 598,540.72 6.660 360 738 76.84 85.01 – 90.00 170 90,408,153.19 12.84 531,812.67 6.732 357 741 80.14 90.01 – 95.00 114 56,035,407.72 7.96 491,538.66 6.684 357 737 85.68 95.01 – 100.00 33 10,150,012.79 1.44 307,576.15 6.679 349 745 75.78 Total 1,188 $ 703,878,429.35 100.00 % (1) As of the cut-off date, the weighted average original Combined Loan-to-Value Ratio of the mortgage loans in loan group 1 was approximately 75.17%. (2) The original Combined Loan-to-Value Ratios presented in the foregoing table reflect only certain junior lien mortgage loans secured by the related Mortgaged Properties. See the definition of Combined Loan-to-Value Ratio under the heading “The Mortgage Pool” in this prospectus supplement. 5 Geographic Distribution of Mortgaged Properties(1) State Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) California 460 $ 304,098,324.32 43.20 % 661,083.31 6.514 356 749 71.95 Florida 61 37,071,302.22 5.27 607,726.27 6.822 342 735 67.46 New York 55 34,651,073.99 4.92 630,019.53 6.776 348 748 70.18 Texas 62 32,523,291.45 4.62 524,569.22 6.996 357 738 76.33 Washington 46 28,691,364.10 4.08 623,725.31 6.837 349 744 71.17 New Jersey 40 23,409,690.70 3.33 585,242.27 6.930 343 736 73.48 Arizona 31 20,123,235.08 2.86 649,136.62 6.866 355 755 73.58 Maryland 32 18,976,029.95 2.70 593,000.94 6.689 354 734 71.87 Colorado 25 15,715,879.25 2.23 628,635.17 6.628 360 757 74.29 Virginia 27 14,919,342.24 2.12 552,568.23 6.628 351 752 75.87 Other (less than 2%) 349 173,698,896.05 24.68 497,704.57 6.820 351 736 72.99 Total 1,188 $ 703,878,429.35 100.00 % (1) The Other row in the preceding table includes 39 other states and the District of Columbia with under 2% concentrations individually. As of the cut-off date, no more than approximately 1.079% of the mortgage loans in loan group 1 were secured by mortgaged properties located in any one postal zip code area. Loan Purpose Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Purchase 623 $ 379,944,891.57 53.98 % 609,863.39 6.630 356 750 75.89 Refinance (Rate/Term) 316 202,739,054.51 28.80 641,579.29 6.756 352 740 70.44 Refinance (Cash-Out) 249 121,194,483.27 17.22 486,724.83 6.754 345 732 64.07 Total 1,188 $ 703,878,429.35 100.00 % 6 Types of Mortgaged Properties Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Low-rise Condominium 87 $ 45,198,371.34 6.42 % 519,521.51 6.596 349 752 75.42 High-rise Condominium 27 18,084,866.63 2.57 669,809.88 6.805 347 736 70.75 Single Family Residence 619 368,048,642.25 52.29 594,585.85 6.719 352 743 70.70 2-4 Family Residence 39 14,225,726.23 2.02 364,762.21 7.379 360 725 76.58 Planned Unit Development 400 252,076,142.37 35.81 630,190.36 6.603 355 745 74.13 Condominium Hotel 13 4,212,680.53 0.60 324,052.35 7.226 359 762 69.64 Co-op 3 2,032,000.00 0.29 677,333.33 6.558 360 754 50.20 Total 1,188 $ 703,878,429.35 100.00 % Occupancy Types(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Primary Residence 1,043 $ 640,432,353.40 90.99 % 614,029.10 6.661 353 744 72.41 Investment Property 75 19,200,141.36 2.73 256,001.88 7.403 359 733 73.98 Secondary Residence 70 44,245,934.59 6.29 632,084.78 6.755 347 748 69.77 Total 1,188 $ 703,878,429.35 100.00 % (1) Based upon representations of the related borrowers at the time of origination. 7 Remaining Terms to Maturity(1) Remaining Term to Maturity (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Weighted Average Original Term to Maturity (Months) 360 941 $ 594,756,373.90 84.50 % 632,047.16 6.676 746 72.53 360 359 103 41,222,323.19 5.86 400,216.73 6.762 738 71.56 360 358 17 7,965,410.68 1.13 468,553.57 6.757 731 69.30 360 357 11 3,624,751.60 0.51 329,522.87 6.786 732 82.50 360 356 13 3,870,065.76 0.55 297,697.37 6.410 707 77.95 360 355 15 5,209,136.49 0.74 347,275.77 7.407 715 75.94 360 354 3 1,158,539.81 0.16 386,179.94 7.434 746 73.75 360 352 2 955,301.44 0.14 477,650.72 6.855 768 79.18 360 351 1 55,509.68 0.01 55,509.68 6.250 747 80.00 360 350 3 1,763,652.79 0.25 587,884.26 6.892 757 78.66 354 349 1 485,496.88 0.07 485,496.88 7.125 769 75.38 360 348 2 1,523,636.62 0.22 761,818.31 8.111 713 79.41 349 347 1 138,527.54 0.02 138,527.54 7.250 763 79.10 360 346 2 1,149,169.05 0.16 574,584.53 8.113 741 63.43 347 345 1 224,514.02 0.03 224,514.02 8.125 651 86.54 348 344 1 85,998.70 0.01 85,998.70 7.125 678 80.00 360 305 1 179,073.25 0.03 179,073.25 7.875 660 80.00 360 300 1 89,100.00 0.01 89,100.00 6.125 755 90.00 300 297 1 107,538.89 0.02 107,538.89 6.125 737 80.00 300 240 23 12,496,041.00 1.78 543,306.13 6.355 752 66.70 240 239 18 10,007,990.74 1.42 555,999.49 6.632 744 66.78 240 238 6 3,683,217.90 0.52 613,869.65 6.750 759 65.98 240 237 8 4,953,361.81 0.70 619,170.23 6.953 742 72.49 240 236 5 3,928,789.28 0.56 785,757.86 6.495 704 57.46 240 235 4 2,358,142.12 0.34 589,535.53 6.238 674 70.46 240 234 1 433,908.68 0.06 433,908.68 5.999 686 80.00 240 233 1 572,398.94 0.08 572,398.94 6.875 676 73.08 240 228 1 876,713.08 0.12 876,713.08 6.250 674 80.00 240 1 1 3,745.51 0.00 3,745.51 6.500 809 47.62 240 Total 1,188 $ 703,878,429.35 100.00 % (1) As of the cut-off date, the weighted average remaining term to maturity of the mortgage loans in loan group 1 was approximately 353 months. Interest-Only Periods at Origination Interest-Only Period (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 0 933 $ 541,603,123.65 76.95 % 580,496.38 6.685 351 744 72.01 120 255 162,275,305.70 23.05 636,373.75 6.696 360 745 73.20 Total 1,188 $ 703,878,429.35 100.00 % Prepayment Charge Periods at Origination Prepayment Charge Period (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 0 1,160 $ 686,016,581.40 97.46 % 591,393.60 6.683 353 745 72.28 18 1 224,514.02 0.03 224,514.02 8.125 345 651 86.54 24 1 229,057.93 0.03 229,057.93 8.250 357 677 90.00 60 26 17,408,276.00 2.47 669,549.08 6.821 360 722 72.23 Total 1,188 $ 703,878,429.35 100.00 % 8 Loan Group 2 Mortgage Rates(1) Mortgage Rate (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 5.875 4 $ 2,662,286.74 3.29 % 665,571.69 178 741 71.88 5.999 1 433,062.83 0.53 433,062.83 177 794 80.00 6.000 4 3,998,527.57 4.94 999,631.89 177 713 56.25 6.125 9 7,567,380.89 9.34 840,820.10 179 759 57.95 6.250 29 24,956,062.79 30.81 860,553.89 172 762 64.42 6.375 12 8,329,024.20 10.28 694,085.35 179 738 65.96 6.500 17 14,411,664.49 17.79 847,744.97 177 760 68.14 6.625 8 7,469,537.51 9.22 933,692.19 178 762 61.32 6.750 6 5,395,206.75 6.66 899,201.13 172 749 69.05 6.875 6 4,261,075.81 5.26 710,179.30 178 742 67.67 7.000 1 498,422.53 0.62 498,422.53 179 813 58.91 7.375 1 524,765.69 0.65 524,765.69 178 754 80.00 8.250 1 481,771.89 0.59 481,771.89 177 666 90.00 Total 99 $ 80,988,789.69 100.00 % (1) As of the cut-off date, the weighted average mortgage rate of the mortgage loans in loan group 2 was approximately 6.394% per annum. 9 Current Mortgage Loan Principal Balances(1) Range of Current Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 50,000.01 – 100,000.00 1 $ 65,281.89 0.08 % 65,281.89 6.375 179 690 89.73 200,000.01 – 250,000.00 1 246,290.22 0.30 246,290.22 6.000 178 756 62.00 400,000.01 – 450,000.00 1 433,062.83 0.53 433,062.83 5.999 177 794 80.00 450,000.01 – 500,000.00 14 6,795,144.37 8.39 485,367.46 6.559 173 729 69.25 500,000.01 – 550,000.00 8 4,213,368.60 5.20 526,671.08 6.517 178 726 58.06 550,000.01 – 600,000.00 9 5,346,986.60 6.60 594,109.62 6.306 178 774 54.79 600,000.01 – 650,000.00 9 5,573,929.31 6.88 619,325.48 6.446 172 757 74.07 650,000.01 – 700,000.00 8 5,450,826.32 6.73 681,353.29 6.374 179 745 69.87 700,000.01 – 750,000.00 5 3,600,212.70 4.45 720,042.54 6.376 179 766 79.78 750,000.01 – 1,000,000.00 23 20,759,673.88 25.63 902,594.52 6.367 176 758 69.44 1,000,000.01 – 1,500,000.00 16 20,819,160.97 25.71 1,301,197.56 6.430 175 754 59.96 1,500,000.01 – 2,000,000.00 3 5,515,339.10 6.81 1,838,446.37 6.336 176 789 54.11 2,000,000.01 and Above 1 2,169,512.90 2.68 2,169,512.90 6.000 176 693 59.46 Total 99 $ 80,988,789.69 100.00 % (1) As of the cut-off date, the average current mortgage loan principal balance of the mortgage loans in loan group 2 was approximately $818,069. FICO Credit Scores(1)(2) Range of FICO Credit Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 640 – 659 2 $ 1,136,861.84 1.40 % 568,430.92 6.573 179 654 62.93 660 – 679 3 1,498,040.52 1.85 499,346.84 6.937 177 665 72.95 680 – 699 5 5,254,501.11 6.49 1,050,900.22 6.318 177 692 54.35 700 – 719 14 11,122,724.24 13.73 794,480.30 6.369 173 709 63.26 720 and Above 75 61,976,661.98 76.52 826,355.49 6.389 176 771 66.03 Total 99 $ 80,988,789.69 100.00 % (1) As of the cut-off date, the weighted average FICO Credit Score of the mortgagors related to the mortgage loans in loan group 2 was approximately 754. (2) The FICO Credit Scores referenced in this table with respect to substantially all of the mortgage loans in loan group 2 were obtained from one or more credit reporting agencies in connection with the origination of such mortgage loan. 10 Documentation Programs Type of Programs Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Full/Alternative 43 $ 39,169,614.85 48.36 % 910,921.28 6.404 174 747 64.51 Preferred 56 41,819,174.84 51.64 746,770.98 6.385 178 760 65.41 Total 99 $ 80,988,789.69 100.00 % Original Loan-to-Value Ratios(1)(2) Range of Original Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 50.00 and Below 14 $ 11,918,793.14 14.72 % 851,342.37 6.248 179 756 38.68 50.01 – 55.00 6 5,483,417.13 6.77 913,902.86 6.440 178 746 52.52 55.01 – 60.00 12 11,323,836.57 13.98 943,653.05 6.459 177 739 58.19 60.01 – 65.00 9 7,796,758.59 9.63 866,306.51 6.389 169 748 63.23 65.01 – 70.00 10 11,274,957.07 13.92 1,127,495.71 6.391 177 760 67.86 70.01 – 75.00 12 8,762,708.97 10.82 730,225.75 6.426 178 757 73.29 75.01 – 80.00 34 23,881,264.44 29.49 702,390.13 6.380 173 761 79.76 85.01 – 90.00 2 547,053.78 0.68 273,526.89 8.026 177 669 89.97 Total 99 $ 80,988,789.69 100.00 % (1) As of the cut-off date, the weighted average original Loan-to-Value Ratio of the mortgage loans in loan group 2 was approximately 64.98%. (2) Does not take into account any secondary financing on the mortgage loans that may exist at the time of origination. See the definition of Loan-to-Value Ratio under the heading “The Mortgage Pool” in this prospectus supplement. 11 Original Combined Loan-to-Value Ratios(1)(2) Range of Original Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 50.00 and Below 14 $ 11,918,793.14 14.72 % 851,342.37 6.248 179 756 38.68 50.01 – 55.00 6 5,483,417.13 6.77 913,902.86 6.440 178 746 52.52 55.01 – 60.00 10 8,684,581.68 10.72 868,458.17 6.552 177 747 57.86 60.01 – 65.00 9 9,719,981.27 12.00 1,079,997.92 6.312 171 735 62.42 65.01 – 70.00 10 11,144,699.06 13.76 1,114,469.91 6.419 177 762 67.36 70.01 – 75.00 13 9,008,999.19 11.12 692,999.94 6.414 178 757 72.98 75.01 – 80.00 30 21,106,954.42 26.06 703,565.15 6.353 174 763 79.44 85.01 – 90.00 7 3,921,363.80 4.84 560,194.83 6.737 169 737 81.39 Total 99 $ 80,988,789.69 100.00 % (1) As of the cut-off date, the weighted average original Combined Loan-to-Value Ratio of the mortgage loans in loan group 2 was approximately 65.71%. (2) The original Combined Loan-to-Value Ratios presented in the foregoing table reflect only certain junior lien mortgage loans secured by the related Mortgaged Properties. See the definition of Combined Loan-to-Value Ratio under the heading “The Mortgage Pool” in this prospectus supplement. 12 Geographic Distribution of Mortgaged Properties(1) State Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) California 42 $ 34,698,676.40 42.84 % 826,158.96 6.381 176 757 64.12 Texas 7 5,516,765.85 6.81 788,109.41 6.323 178 776 59.64 New Jersey 5 5,348,393.97 6.60 1,069,678.79 6.210 177 752 73.13 Florida 7 5,290,875.28 6.53 755,839.33 6.367 178 749 56.03 Washington 2 3,614,807.90 4.46 1,807,403.95 6.100 178 708 53.75 Michigan 4 3,302,474.60 4.08 825,618.65 6.490 179 760 74.50 Massachusetts 4 2,707,583.93 3.34 676,895.98 6.540 179 759 74.91 North Carolina 3 2,076,628.50 2.56 692,209.50 6.632 160 750 75.12 Georgia 2 2,002,477.15 2.47 1,001,238.58 6.250 147 702 65.35 New York 3 1,966,636.26 2.43 655,545.42 6.501 179 688 62.82 Maryland 2 1,846,685.52 2.28 923,342.76 6.639 177 738 60.52 Other (less than 2%) 18 12,616,784.33 15.58 700,932.46 6.509 176 768 67.80 Total 99 $ 80,988,789.69 100.00 % (1) The Other row in the preceding table includes 13 other states with under 2% concentrations individually. As of the cut-off date, no more than approximately 5.813% of the mortgage loans in loan group 2 were secured by mortgaged properties located in any one postal zip code area. Loan Purpose Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Purchase 47 $ 38,925,613.11 48.06 % 828,204.53 6.414 175 768 68.34 Refinance (Rate/Term) 29 24,415,897.54 30.15 841,927.50 6.343 175 752 62.41 Refinance (Cash-Out) 23 17,647,279.04 21.79 767,273.00 6.422 178 726 61.10 Total 99 $ 80,988,789.69 100.00 % 13 Types of Mortgaged Properties Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Low-rise Condominium 6 $ 3,440,050.19 4.25 % 573,341.70 6.329 169 749 74.73 High-rise Condominium 3 2,010,729.79 2.48 670,243.26 6.336 178 728 69.26 Single Family Residence 62 52,269,727.56 64.54 843,060.12 6.371 176 756 64.39 Planned Unit Development 28 23,268,282.15 28.73 831,010.08 6.462 176 751 64.47 Total 99 $ 80,988,789.69 100.00 % Occupancy Types(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Primary Residence 82 $ 68,096,227.87 84.08 % 830,441.80 6.373 177 751 64.71 Secondary Residence 17 12,892,561.82 15.92 758,385.99 6.509 171 771 66.36 Total 99 $ 80,988,789.69 100.00 % (1) Based upon representations of the related borrowers at the time of origination. 14 Remaining Terms to Maturity(1) Remaining Term to Maturity (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Weighted Average Original Term to Maturity (Months) 180 28 $ 22,711,095.00 28.04 % 811,110.54 6.341 750 64.64 180 179 14 9,019,983.12 11.14 644,284.51 6.313 765 66.48 180 178 17 12,867,044.47 15.89 756,884.97 6.379 755 59.05 180 177 22 17,432,802.32 21.52 792,400.11 6.567 742 66.28 180 176 9 10,404,036.00 12.85 1,156,004.00 6.389 766 64.35 180 175 3 3,818,827.77 4.72 1,272,942.59 6.320 753 64.74 180 174 1 861,424.08 1.06 861,424.08 5.875 750 80.00 180 172 1 893,948.53 1.10 893,948.53 6.500 785 80.00 180 120 1 639,999.00 0.79 639,999.00 6.250 790 80.00 120 118 1 1,012,627.53 1.25 1,012,627.53 6.250 719 64.06 120 117 1 864,025.13 1.07 864,025.13 6.250 786 80.00 120 110 1 462,976.74 0.57 462,976.74 6.750 793 80.00 180 Total 99 $ 80,988,789.69 100.00 % (1) As of the cut-off date, the weighted average remaining term to maturity of the mortgage loans in loan group 2 was approximately 176 months. Interest-Only Period at Origination Interest-Only Period (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 0 99 $ 80,988,789.69 100.00 % 818,068.58 6.394 176 754 64.98 Total 99 $ 80,988,789.69 100.00 % 15 Prepayment Charge Period at Origination Prepayment Charge Period (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 0 99 $ 80,988,789.69 100.00 % 818,068.58 6.394 176 754 64.98 Total 99 $ 80,988,789.69 100.00 % 16
